                             Case 4:19-mj-01573-DF Document 1 Filed 05/15/19 Page 1 of 4
AO 245H (Rev. 07/04)(W.D.TX) - Judgement in a Criminal Case for a Petty Offense (Short Form)




                                     UNITED STATES DISTRICT COURT
                                                                                                                         FILED
                                                                                                                       05/15/2019
                                        WESTERN DISTRICT OF TEXAS, PECOS DIVISION                               Clerk, U.S. District Court
                                                                                                                Western District of Texas

                                                                                                                      by: J. Hinojos
                                                                                                                         Deputy


USA                                                                                   §
                                                                                      § CRIMINAL COMPLAINT
vs.                                                                                   § CASE NUMBER: PE:19-M -01573(1)
                                                                                      §
(1) Adi Oneida Esteban-Santiago                                                       §

                                                        JUDGMENT IN A CRIMINAL CASE
                                                        (For A Petty Offense) - Short Form

                 The defendant, Adi Oneida Esteban-Santiago, was presented by counsel, K. Adam Rothey.

          The defendant pled guilty to the complaint on May 15, 2019. Accordingly, the defendant is
adjudged guilty of the following offense(s):

Title & Section                            Nature of Offense                                                Date of Offense

8 USC 1325                                 ILLEGAL ENTRY                                                    May 11, 2019

           As pronounced on May 15, 2019, the defendant is hereby committed to the custody of the United States
Bureau of Prisons for a term of TIME SERVED. The sentence is imposed pursuant to the Sentencing Reform Act
of 1984.

              The Government, through an oral motion, moves to remit the $10.00 special assessment imposed,
pursuant to 18 U.S.C. § 3013, as reasonable efforts to collect this assessment are not likely to be effective. The
Court accepts the motion. Special assessment is remitted.

                 The fine is waived because of the defendant's inability to pay.

            It is further ordered that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this Judgment are fully paid.

                 Filed and signed on this the 15th day of May, 2019.




                                                                                                 ______________________________
                                                                                                 DAVID B. FANNIN
                                                                                                 UNITED STATES MAGISTRATE JUDGE



Arresting Agency: Marfa Sector Border Patrol
USM #:
                 Case 4:19-mj-01573-DF Document 1 Filed 05/15/19 Page 2 of 4


                                  UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF TEXAS
                                                PECOS DIVISION

USA                                                          §
                                                             §
vs.                                                          §       Case Number: PE:19-M -01573(1)
(1) Adi Oneida Esteban-Santiago                              §
Defendant                                                    §

               INITIAL APPEARANCE/ ARRAIGNMENT/ PLEA AND SENTENCE
On May 15, 2019, the defendant appeared in Open Court before U.S. Magistrate Judge DAVID B. FANNIN. He/She
affirmed that he/she is the person named in the complaint/indictment and a copy was given to him/her.

The defendant was advised as follows:

1)            The nature of the charge against him/her.
2)            The right to retain counsel or to request the assignment of counsel if he/she was unable to obtain counsel.
3)            That he/she is not required to make any statement and that any statement he/she makes may be used against
              him/her.
4)            The right to a preliminary examination if not indicted; and,
5)            The right to consideration of bail.

Attorney
( X ) Rothey, K. Adam                FPD

Bond
( ) No Bond Set.
Next Hearing
(    )     n/a

                     SENTENCE IMPOSED BY THE COURT

( X       )          WAIVED Initial Appearance-PROCEEDED directly to Arraignment/ Plea and Sentence.
                     SENTENCE: TIME SERVED FINE: NO               S/A: REMITTED

(     )              WAIVED Initial appearance- PROCEEDED directly to Arraignment/Plea and Sentence.
                     SENTENCED to:       1 YEAR(s) PROBATION, FINE: NO S/A: REMITTED

(     )              WAIVED Initial appearance- PROCEEDED directly to Arraignment/Plea and Sentence
                     SENTENCED to: 30 DAYS, FINE: NO              S/A $10

(         )          Waived Initial Appearance- Govt moves to DISMISS case, Court Accepts: CASE DISMISSED.

Interpreter Needed:               YES                          Record FTR Gold -
Language Barrier Disclosure: It was established this Initial Appearance this defendant has a
potential language barrier. Native Language is :
           10:17 - 10:35 a.m. 00 Minutes   Arrested:      05/12/2019 in Presidio County
Time:
                        Case 4:19-mj-01573-DF Document 1 Filed 05/15/19 Page 3 of 4
AO 91 (REV. 12/03)




                            UNITED STATES DISTRICT COURT
                                                                                                 FILED
                                                                                               05/15/2019
                             WESTERN DISTRICT OF TEXAS, PECOS DIVISION                  Clerk, U.S. District Court
                                                                                        Western District of Texas

                                                                                              by: J. Hinojos
                                                                                                 Deputy




USA                                                     §
                                                        § CRIMINAL COMPLAINT
vs.                                                     § CASE NUMBER: PE:19-M -01573(1) -
                                                        §
(1) Adi Oneida Esteban-Santiago                         §


            I, the undersigned complainant being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about May 12, 2019 in Presidio county, in the WESTERN DISTRICT OF
TEXAS defendant did, being an alien to the United States, knowingly enter or attempt to enter the United
States at a time and place other than as designated by immigration officers.

in violation of Title           8          United States Code, Section(s)     1325(a)(1)

            I further state that I am a(n) Border Patrol Prosecutions and that this complaint is based on
the following facts: "The defendant, Adi Oneida ESTEBAN-Santiago was arrested on May 12, 2019, in the
Western District of Texas by Marfa Border Patrol Agents. The defendant is a citizen and national of
Guatemala, who is present in the United States without having been admitted or paroled by an Immigration
Officer. The Defendant last entered the United States on or about May 11, 2019 in Presidio County, Texas, in
the Western District of Texas at a time and place not designated as a




Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,



                                                                      Signature of Complainant
                                                                      Salisbury, Jr. , Martin
                                                                      Border Patrol Prosecutions

May 15, 2019                                                     at   Alpine, Texas
Date                                                                  City and State




DAVID B. FANNIN                                                       ______________________________
UNITED STATES MAGISTRATE JUDGE                                        Signature of Judicial Officer
                   Case 4:19-mj-01573-DF Document 1 Filed 05/15/19 Page 4 of 4
CONTINUATION OF CRIMINAL COMPLAINT - PE:19-M -01573(1)

WESTERN DISTRICT OF TEXAS

(1) Adi Oneida Esteban-Santiago

FACTS   (CONTINUED)

port of entry by the Secretary of Homeland Security. The Defendant is not in possession of Immigration
documents allowing him/her to be in, or remain in, the United States legally.

Defendant is a citizen and national of Guatemala.

The Government can prove that on May 11, 2019, the defendant, Adi Oneida ESTEBAN-Santiago, who is a
native and citizen of Guatemala, did enter or attempt to enter the United States illegally, near Presidio,
Texas, by crossing the Rio Grande River at a time and place other than designated by Immigration Officers,
for entry into the United States.



IMMIGRATION HISTORY:
ESTEBAN-SANTIAGO, ADI has no immigration record.

CRIMINAL HISTORY:
ESTEBAN-SANTIAGO, ADI has no known criminal history.
